Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 10 recites “at this time”, it is suggested that Applicant replace the limitation with --when the upper opening is open--.                Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG, XU (CN 203829555 U) as evidenced by Wang (US 20030134717).
Regarding Claim 1, Dong teaches a treadmill, comprising:                     a base 1, wherein a side of the base is adapted to dispose with a running belt, and another side of the base has a receiving space and an upper opening communicating with the receiving space (Refer to annotated Fig. 2 below); 
    PNG
    media_image1.png
    492
    561
    media_image1.png
    Greyscale
                    a motor 2 disposed on the base and located in the receiving space, wherein the motor is adapted to drive the running belt;                      a motor cover 3, wherein a side of the motor cover is pivotally connected to the base and is adapted to close the upper opening; and                   a linking member 4 disposed in the receiving space, wherein the linking member is pivotally connected to the base and the motor cover respectively (Refer to Figs. 1&2 and abstract).                 Dong fails to teach another side of the motor cover is manipulable to pivot toward the side of the base disposed with the running belt to open the upper opening, wherein the motor cover is located above the running belt at this time and the linking member disposed in the receiving space and located adjacent to the running belt. The Office takes the position that such modification of the motor cover 3 and linking member 4 of Dong such that another side of the motor cover is manipulable to pivot toward the side of the base disposed with the running belt to open the upper opening, wherein the motor cover is located above the running belt at this time and the linking member disposed in the receiving space and located adjacent to the running belt would have been a matter of obvious design choice such that the rearrangement/reversal of essential working parts would have been obvious to produce the same expected results of allowing the motor cover to be pivotably attached to the base as to reduce tools or effort of accessing the motor. Applicant does not disclosed criticality of the location of the pivot connection and opening of the motor cover such that another side of the motor cover is manipulable to pivot toward the side of the base disposed with the running belt to open the upper opening, wherein the motor cover is located above the running belt at this time and the linking member disposed in the receiving space and located adjacent to the running belt over a position disclosed by Dong and further such pivot locations are taught by the prior arts such as Wang. Wang teaches a treadmill comprising a motor cover 24, wherein the cover 24 is pivotablly connected to the base 11 at a location adjacent the running belt. And therefore such modification to reverse the pivot connection of the motor cover of Dong to be adjacent the running belt such that the motor cover pivots towards the running belt when opening the upper opening and the linking member disposed in the receiving space and located adjacent to the running belt would have been obvious and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.
Regarding Claims 3 and 4, Dong as evidenced by Wang continues to teach wherein a first reference surface aligning with the upper opening is defined, and a second reference surface aligning with an opening of the motor cover is defined; when the another side of the motor cover pivots to a position located above the running belt, an included angle between the first reference surface and the second reference surface is greater than or equal to 90 degrees (Refer to annotated Fig. 2 below to depict that the angle is 90 degrees between the first and second reference surface).
    PNG
    media_image2.png
    418
    543
    media_image2.png
    Greyscale

Regarding Claim 5, Dong as evidenced by Wang continues to teach wherein the linking member 4 comprises two linking rods; an end of each of the linking rods is pivotally connected to the base respectively, and another end of each of the linking rods is pivotally connected to two lateral sides of the motor cover respectively (Refer to Paragraph [0033]]:” The embodiment of air spring 4 the two ends are respectively hinged on the car frame 1 and cover body 3 the inner side of.”). The Office takes the position that there are two linking rods one on each side of the motor cover 3, however if Applicant is not convinced that there are two linking rods, the Office takes the position that such duplication of essential working parts would have been obvious to produce the same expected results of providing additional assistance to the opening of the motor cover as well as keeping the cover in an open position (Refer to Dong Paragraph [0037]:” [0037] air spring 4 is a it can save force of the lifting spring the spring lifting to set distance it can be kept on the position.”). Refer to MPEP VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.
Allowable Subject Matter
Claims 2, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: DONG, XU (CN 203829555 U) is the closest prior art to the claimed invention but fails to teach wherein at least one buffering member is disposed on an outer wall of the motor cover; when the another side of the motor cover pivots to a position located above the running belt, the at least one buffering member abuts against a surface of the running belt, wherein the linking member comprises a crossbar; each of two ends of the crossbar is fixed on one of the linking rods, a restricting member disposed in the receiving space, wherein when the motor cover is located at a position that the motor cover closes the upper opening, the motor cover is movable by a horizontal force in a direction away from the running belt to drive the linking member to swing to a position that the linking member abuts against the restricting member, and the motor cover is pushed by the linking member to be elevated relative to the base, and/or wherein the linking member has at least one protrusion; the motor cover has at least one stopper; when the motor cover pivots relative to the linking member toward the side of the base disposed with the running belt, the at least one protrusion of the linking member abuts against the at least one stopper of the motor cover to restrict a pivoting angle of the motor cover relative to the linking member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of reference cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784